DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
Claims 1 and 2 are allowable. The restriction requirement between Group-I and II, as set forth in the Office action mailed on 07/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 10 and 11 , directed to Group-II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application (Claim 1 and Claim 2) has been amended as follows: 
1. (Currently Amended) A mask material for plasma dicing, which is used in a plasma step after forming an opening by laser cutting, wherein the surface roughness Rz of the mask material at the surface side that does not touch with an adherend is from 0.1 m to 1.5 m, the mask material contains a (meth)acrylic polymer having an ultraviolet-absorbing skeleton selected from at least any one of a benzotriazole skeleton, a benzophenone skeleton and a triazine skeleton in the side chain, and [[the]] a parallel ray absorption rate of a mask material layer composed of the mask material in [[the]] a wavelength of 355 nm to 10800 nm of said laser by which the mask material is removed, is 75% or more.
2. (Currently Amended) A mask-integrated surface protective tape, which is used in the production of a semiconductor chip, comprising at least: a substrate film, and a mask material layer provided on the substrate film, which is subjected to a plasma step after forming an opening by laser cutting, wherein the surface roughness Rz of the mask material layer at the surface side that does not touch with an adherend is from 0.1 m to 1.5 m, the mask material layer contains a (meth)acrylic polymer having an ultraviolet-absorbing skeleton selected from at least any one of a benzotriazole skeleton, a benzophenone skeleton and a triazine skeleton in the side chain, the mask material layer is provided directly on the substrate film, or is provided on the substrate film through a temporary-adhesive layer, [[the]] a parallel ray absorption rate of the mask material layer in [[the]] a wavelength of 355 nm to 10800 nm of said laser by which [[a]] the mask material layer is removed, is 75% or more, and [[the]] a content of an ultraviolet-absorbing constituent in [[the]] a temporary-adhesive layer is an amount to be less than 50% in terms of said parallel ray absorption rate in [[the]] a wavelength region of 355 nm of the temporary-adhesive layer, or the temporary-adhesive layer does not contain the ultraviolet-absorbing constituent.

The above examiner’s amendment was discussed and agreed upon by the applicant representative,  Atsushi (Jun) Nakamura, Registration No. 78,681 in an interview on 03/10/2022.

Status of Claims
This office action considers claims 1, 2, 5 and 7-11 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a parallel ray absorption rate of a mask material layer composed of the mask material in a wavelength of 355 nm to 10800 nm of said laser by which the mask material is removed, is 75% or more.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a mask material in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a parallel ray absorption rate of a mask material layer composed of the mask material in a wavelength of 355 nm to 10800 nm of said laser by which the mask material is removed, is 75% or more. Hence, Claim#1 is allowable.  


The following is a statement of reasons for allowance for claim 2. 
The prior art of record fails to disclose and would not have rendered obvious: “....
……. a parallel ray absorption rate of the mask material layer in a wavelength of 355 nm to 10800 nm of said laser by which the mask material layer is removed, is 75% or more, and a content of an ultraviolet-absorbing constituent in a temporary-adhesive layer is an amount to be less than 50% in terms of said parallel ray absorption rate in a wavelength region of 355 nm of the temporary-adhesive layer, or the temporary-adhesive layer does not contain the ultraviolet-absorbing constituent.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a parallel ray absorption rate of the mask material layer in a wavelength of 355 nm to 10800 nm of said laser by which the mask material layer is removed, is 75% or more, and a content of an ultraviolet-absorbing constituent in a temporary-adhesive layer is an amount to be less than 50% in terms of said parallel ray absorption rate in a wavelength region of 355 nm of the temporary-adhesive layer, or the temporary-adhesive layer does not contain the ultraviolet-absorbing constituent.. Hence, Claim#1 is allowable.
The most relevant prior art of references YOKOI et al. (US Pgpub: 2018/0185964 A1), in Fig 1-14, in view of MATSUO ATSUSHI (Foreign patent: JP2016021491), in FIG 7 and Paragraphs [0005]-[0059] and in further view of GOTO; Yusuke (US Pgpub: 2019/0109047 A1), ABSTRACT, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 2(the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1 and 2 are deemed patentable over the prior art.
Claims 5 and 7-11 are allowed as those inherit the allowable subject matter from claim 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828